PUBLISHED ORDER FINDING RESPONDENT IN CONTEMPT OF COURT, IMPOSING FINE, EXTENDING SUSPENSION, AND CONDITIONALLY DIRECTING IMPRISONMENT

Original suspension. On October 24, 2014, the Court suspended Respondent from the practice of law for 180 days, with 90 days actively served and the remainder stayed subject to completion of at least two years of probation. Respondent’s active suspension began on December 19, 2014, and continued through March 19, 2015, when she was reinstated to probation.
Prior contempt proceeding. On March 25, 2015, the Commission filed a “Motion for Rule to Show Cause (Contempt) and Request that ‘Stayed’ Suspension Be ‘Active,’” asserting Respondent accepted a new client and legal matter during the time she was prohibited from doing so. Respondent was ordered to show cause and did not respond. On May 19, 2015, the Court issued an order finding Respondent in contempt, ordered Respondent to pay a fíne of $500 within 60 days, and suspended Respondent for a period of not less than 90 days without automatic reinstatement, beginning June 25, 2015. That suspension remains in effect.
The Commission’s second charge of contempt. On August 3, 2015, the Commission filed a “Second Motion for Rule to Show Cause (Contempt),” asserting that Respondent practiced law during her current suspension. Respondent again was ordered to show cause and again did not respond. We therefore find, as asserted by the Commission, that Respondent has violated this Court’s order suspending her from the practice of law. We further note that Respondent has failed to timely pay the $500 fine previously imposed.
Sanctions. The sanctions this Court may impose for contempt include ordering a fine, disgorgement of ill-gotten gains, imprisonment, and extension of an attorney’s suspension or removal from practice. Matter of Haigh, 7 N.E.3d 980 (Ind.2014); Matter of Freeman, 999 N.E.2d 844, 846 (Ind.2013); Matter of Nehrig, 973 N.E.2d 567, 569 (Ind.2012). Because the sanctions imposed for Respondent’s prior contempt have failed to ensure her compliance with this Court’s orders, the Court concludes that more severe sanctions now are warranted.
The Court therefore ORDERS that Respondent be fined the sum of $1,000, which shall be in addition to the $500 fine previously assessed and unpaid. Respondent shall remit the total amount of fines assessed against her ($1,500) within ten (10) days of service of this order to the Clerk of the Indiana Supreme Court, Court of Appeals and Tax Court.
If Respondent fails to comply with the above requirements by the deadline set forth above, Respondent will be ordered to serve a term of imprisonment for a period of ten (10) days, without the benefit of good time, and the Sheriff of the Supreme Court of Indiana will be directed to take Respondent into custody and turn her over to the Indiana Department of Correction. Respondent may avoid said imprisonment only upon payment in full of the $1,500 assessed against her within the deadline set forth above. In the event Respondent fails to timely pay her $1,500 fines in full and serves the resulting term of imprisonment, Respondent thereafter *568shall be released from the obligation to pay the assessed fines.
'Finally, for her continued violations of this Court’s orders, the Court ORDERS that the minimum length of Respondent’s current suspension without automatic reinstatement be increased, from 90 days to one year, effective beginning June 25, 2015.
All Justices concur, except RUSH, C.J., who is not participating.